UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1383



JAMES E. BEAMON,

                                             Plaintiff - Appellant,

         versus

INTERNATIONAL BUSINESS MACHINES CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Daniel E. Klein, Jr., Magistrate Judge.
(CA-92-2141-WN)


Submitted:   December 19, 1995            Decided:   January 5, 1996


Before WIDENER, MURNAGHAN, and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


James E. Beamon, Appellant Pro Se.    J. Hardin Marion, Lynn A.
Kohen, TYDINGS & ROSENBERG, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order that dis-

missed his claims under 42 U.S.C. § 1981 (1988) and his pendent

state law claims and the magistrate judge's order that granted

judgment as a matter of law to the Defendant under Fed. R. Civ. P.

52(c) as to his claims under Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994). We

have reviewed the record, the district court's opinion, and the

magistrate judge's order and find no reversible error. Accordingly,

we affirm on the reasoning of the district court and the magistrate
judge. Beamon v. IBM, No. CA-92-2141-WN (D. Md. Apr. 2, 1993 & Feb.
28, 1995). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2